DETAILED ACTION

Request for Continued Examination
1.	The request filed on March 10, 2021 for a Request for Continued Examination (RCE) under 37 CFR 1.53(d) based on parent Application No. 15/759,002 is acceptable and a RCE has been established. An action on the RCE follows.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	In view of the claims filed November 20, 2020, claims 2-25 have been cancelled. Claims 1, 26-43 are pending.
4.	The examiner acknowledges that the IDS filed March 10, 2021 has been received by the United States Patent and Trademark Office. After reviewing the IDS filed March 10, 2021, the allowance of claims 1, 26-34, 41-43 has been withdrawn in order to address some new issues raised. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 26, 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feller et al. (US 2012/0302706 A1).

    PNG
    media_image1.png
    277
    757
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    416
    765
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    278
    763
    media_image3.png
    Greyscale



Feller et al. (Figures 8, 9; page 8, 0094-0130) disclose a tubular reactor system suitable for the continuous polymerization of olefins and diolefins (page 5, 0052-0055) for the preparation of rubbers, wherein, according to the positions of inlets 20, and outlets 24 of figure 8, the reaction contents flow in “a cross-flow” direction with respect to the spiral heat exchanger.

    PNG
    media_image4.png
    545
    454
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    860
    335
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    586
    548
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    783
    428
    media_image7.png
    Greyscale



Feller et al. (page 5, 0052-0055, 0057; page 7, 0083, 0089-0092) clearly disclose that the disclosed polymerization comprises monomers and catalysts, co-catalysts (or activators), and further disclose that the spiral heat exchanger is formed between the reactor housing 16 and an outer metal layer of the outer wall 30, meeting “the spirals of the spiral heat exchanger are formed by at least one spiral sheet wound to form spirals arranged radially around an axis of the spiral heat exchanger” feature of claim 1.

    PNG
    media_image8.png
    235
    453
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    423
    466
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    557
    453
    media_image10.png
    Greyscale



Feller et al. (page 8, claims 1-4, 10) clearly disclose that the disclosed polymerization comprises at least one reactor, suggesting that the disclosed embodiments includes more than one reactors, and more than one spiral heat exchangers.

    PNG
    media_image11.png
    331
    467
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    129
    458
    media_image12.png
    Greyscale



Regarding the claimed “cross-flow” feature, Feller et al. (page 6-7, 0082) clearly disclose such embodiment. 

    PNG
    media_image13.png
    210
    456
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    268
    472
    media_image14.png
    Greyscale



	Regarding claims 42, 43, which claim a further reactor and a second spiral heat exchanger, Feller et al. (page 6-7, 0082; page 7, 0089) disclose that the tube reactor can be divided into two or more separate reaction chambers (or reactors) with separate spiral heat exchanger. 

    PNG
    media_image15.png
    206
    448
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    267
    460
    media_image16.png
    Greyscale




    PNG
    media_image17.png
    352
    455
    media_image17.png
    Greyscale



Allowable Subject Matter
8.	Claims 35-40 have been allowed. The closest prior art Feller et al. (US 2012/0302706 A1) do not teach the “recycling at least a portion of the monomer, the catalyst system and polymer” feature of claim 35 being claimed. Claims 27-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
March 15, 2021